               EXHIBIT 4

                        Part 5




Case 3:17-cv-00652-KDB-DSC Document 43-5 Filed 10/29/18 Page 1 of 54
Order Snack Factory Pretzel Crisps Deli Style Original Crisps I Fast Delivery https:llwww.freshdirect.com/pdp.jsp?productld=gro_ snkfcl---.prlzorg&cat..


                                                                                                                                 New yon.; (10017)         Hi!                 o   $0 .00
                                       OFFICE                                                                                    Oelivery Times v          Sign in v               Cart v

             FRESH FOOD. COLO BOOZE:
             DELIVERED ON DEMAND.                 GET SAME-DAY DELIVERY!                                                     SHOP NOW                                              x


           ~freshdrrect.                        Search                                                                    Help       c»   Reorde r               Create Acco u n t


                                                        MEAT &.                            DELI &.       BAKERY &.   PARTY                                                     WINES &.
              MEALS        FRUIT       VEGETABLES                   SEAFOOD      DAIRY                   PASTRY      PLATTERS         GROCERY        FROZEN         BEER       SPIRITS
                                                        POULTRY                            CHEESE
              F R E S H D EA L S        COU P O N S         SA LE                      T O P- RA TED         BLOG          L OCA L           F A L L F AV ES           H AL L OW EE N




            GROCERY                          Grocery       > Pantry > Snacks > Pretzels


                                                                                                                 Snack Factory Pretzel
                                                                                                                 Crisps Deli Style
                                                                                                                 Original Crisps
                                                                                                                 $3.99/ea
                                                                                                                          7.20z
                      .. Bac k     I                                                                                       ($8.87/lb)



                                                                                                                                                       , $3.99

                                                                                                                                             Add to cart
                                                  ()escription
                                                                                                                                              Add to List
                                                 Pelfectly salted Original Pretzel Qisps give you
                                                 that satisfying, hearty (]lJncn in a vef"5atile shape
                                                 that's dippable, spreadable, and delidously                     Featured Product
                                                 snackable. Witfl great gourmet taste from
                                                 naturnlly... (read more)                                                                  Nature Vallev
                                                                                                                                           Granola Bars Variety Pack
                                                  Nutrition                                                                                 12ct. O.750z ea $ 3.99/ea
                                                                                                                                           r:! {dCD"pon Sav e $1 ( details )
                                                  Allergens
                                                      • Contains Malt
                                                      • Contains Wheat
                                                                                                                         Like That? You'll Love This.
                                                  Ingredients




                                                                                                                     <    Red Seedless Grapt           Snack Factory                    >
                                                                                                                                                       Pretzel Qisps Deli
                                                                                                                          a ppro x.2bs                 Style Everytf"ling
                                                                                                                          $3.49/lb ~
                                                                                                                                                       Crisps
                                                                                                                                                       7.20z
                                                                                                                                                       $3.99 / ea ($a.a 7/Il)




            About Us Food Safety Careers                                                                             MySale Items At The Office Recipes Blog Gift Card

                           Case 3:17-cv-00652-KDB-DSC Document 43-5 Filed 10/29/18 Page 2 of 54

I of 2                                                                                                                                                                     1012412018 , 11:47 AM:
Order Snack Factory Pretzel Crisps Deli Style Original Crisps I Fast Delivery https:llwww.freshdirect.com/pdp.jsp?productld=gro_ snkfcl---.prlzorg&cat..



                                                     Our Mobile AP I'"                                 tk>....,   I   y"". Accounl   I   H"lp/FAQ   I   Conlact Us




                             Privacy Policy I Customer Agreement I Pl atform Terms of Use I Accessibility I Assistive Options

                                                  © 2002 - 20 18 Fresh Direct, LLC. All Rights Reserved.




                       Case 3:17-cv-00652-KDB-DSC Document 43-5 Filed 10/29/18 Page 3 of 54

20f 2                                                                                                                                               1012412018 , 11:47 AM:
Sports Nigh t Pretzel Crisps I With Cabot Cheddar I Cabot Creamery                          htlps://wv.'W.cabotcheese .coop/sports-night-pretzel-crisps




                                 Sports Night Pretzel Crisps
                                          - Makes about 2 dozen crisps-


          Ingredients

          About 2 dozen Original Pretzel Crisps
          (hrtp:l/pretzelcrisps.com)3 tab lespoons coarse-grain mustard
          3 ounces fully cooked reduced fat or regular hot smoked sausage, thinly sli ced
          3 tablespoons canned diced green chilies
          4 ounces Cabot Sharp Light Cheddar (fsharp-light-cheddar-cheese)or Cabot Sharp Cheddar (fsharp-cheddar-
          cheese), grated (about 1h cup)



                Email Grocery List




          Directions

          PREHEAT broiler.

          SPREAD each crisp lightly with mustard and top with a couple of sausage slices.

          ADD chi lies and sprinkle with cheese. Place on baking sheet and broil just until cheese is melted, about 1 minute.




                    Nutrition Facts

                    Calories: 99

                    % Daily Value
                    Total Fat: 4.5g                                                             7%
                       Case 3:17-cv-00652-KDB-DSC Document 43-5 Filed 10/29/18 Page 4 of 54

1 of2                                                                                                                          1012412018, 11:48 AM:
Sports Night Pretzel Crisps I With Cabot Cheddar I Cabot Creamery   htlps://wv.'W.cabotcheese .coop/sports-night-pretzel-crisps



                    Saturated Fat: 2g                                 10%
                    Cholesterol: 14mg                                   5%
                    Sodium: 323mg                                     13%
                    Carbohydrates: Bg                                   3%
                    Dietary Fiber: O.5g                                 2%
                    Protein: 7g

                    Calcium: 110mg                                    11%




                      Case 3:17-cv-00652-KDB-DSC Document 43-5 Filed 10/29/18 Page 5 of 54

20f 2                                                                                                  1012412018, 11: 48 AM:
Pretzel Crisps New Varieties I Convenience Store News                                https:/lcsnews.com/pretzel-crisps-new-varieties


                                                                  (I)
            SUBSCRIB E (/#subscribe )




   (1114lWJ$ff'RfllEWS & (/PR<ffiQtmCT                  (/~bIoPERAToR (~I\8IfEIDATA (/AWA'(lI.m;fl.fIID-
   NEWS-~~N8_S               CATCEAJ'D'k9~!f)S          OPERATOR)     AND-DATA)     EVENf¥jNTS
   TRENDS)




         Pretzel Crisps New Varieties
         Sourdough and Cinnamon Sugar flavors join the line.




         Snack Factory, a recent addition to Campbell Soup Co.'s snack portfolio, added two
         more varieties to its Pretzel Crisps line: Sourdough and Cinnamon Sugar. The
         artisan-style Sourdough Pretzel Crisps deliver a tangy sourdough flavor with Pretzel
         Crisps' signature light and crispy crunch. The new deli-style Cinnamon Sugar
         Pretzel Crisps are generously seasoned with cinnamon and sugar. Both new
         varieties come in at around 100 calories per serving , according to the company.
                      Case 3:17-cv-00652-KDB-DSC Document 43-5 Filed 10/29/18 Page 6 of 54

1 of 6                                                                                                       1012412018 , 11:48 AM:
Pretzel Crisps New Varieties I Convenience Store News                                   https:/lcsnews.com/pretzel-crisps-new-varieties

          NEW PRODUCTS AND PROMOTIONS (INEW-PRODUCTS-AND-PROMOTIONS)

          CANDY & SNACKS (lCANDY-SNACKS)



        OTHER POPULAR PRODUCTS




       (/se II-more -fro nt-store-                  (/Ied-bakery-d isplay-cases)      (Ic-store-owners-across-
       fixtures-masonw ays)                                                           nation-are-using-financing-
                                                   LED BAKERY DISPLAY CASES           meet-their-business-
       SELL MORE WITH FRONT-OF-                    (/Ied-ba kery-d ispla y-cases)     initiatives)
       STORE FIXTURES FROM
       MASON WAYS                                                                     C-STORE OWNERS ACROSS
       (/se II-more-fro nt -store-fixtu re s-                                         THE NATION ARE USING
       masonways)                                                                     FINANCING TO MEET THEIR
                                                                                      BUSINESS INITIATIVES
                                                                                      (Ic-store-owners-across-
                                                                                      nation-are-using-financing-
                                                                                      meet-their -business-
                                                                                      initiatives)




                                                        FOR MORE DETAILS

                                                    Visit Product Website
                                                    (http://www.pretzelcrisps.com/)

                                                    (800) 233-7125 (tel:(800)
                                                    233-7125 )




                      Case 3:17-cv-00652-KDB-DSC Document 43-5 Filed 10/29/18 Page 7 of 54

20f6                                                                                                            1012412018 , 11:48 AM:
                                            ------------------
Pretzel Crisps New Varieties I Convenience Store News                                                    https:/lcsnews.com/pretzel-crisps-new-varieties




                                             a                              SHARE
                                                          (https:/Iwww.facebook.com/sharer

                                            Isharer.php?u =https:/Icsnew s.com/pretzel-

                                                        crisps-new-varieties)

                                              (https :/Itwitter.com/home?status=https:
                                                                                               a
                                                   Ilcsnews.com/pretzel-crisps-new-

                                                                    varieties)        II
                                                            (https:l/www.linkedin.com
                                                   IshareArticle?mini=true&url=https :
                                                   Ilcsnews. com/pretzel-crisps-new-
                                                   varieties&title=Pretzel Crisps New

                                            Varieties)           iii             (mailto :?subject=Pretzel

                                                                          Crisps New
                                            Varieties&body=I%20wanted%20to%20share%20this%20page%20with%
                                                %20%20https:/Icsnews.com/pretzel-
                                                                crisps-new -varieties)




                                                        YOU MAY ALSO LIKE

                                                                                  NEW PRODUCTS AND
                                                                                  PROMOTIONS (INEW-
                                            - ' flit    po""~r 0/ pouibiliri~r    PRODUC TS-AND-
                                            --
                                            "'.~
                                                                                  PROMOTIONS)

                                                                                  Nichiha VintageWood
                                                   (Inichiha-
                                                                                  Fiber Cement Panels
                                               vintagewood-                       (Inichiha-
                                               fiber -cement-                     vintagewood-fiber-
                                                                                  cement-panels )
                                                    panels)




                      Case 3:17-cv-00652-KDB-DSC Document 43-5 Filed 10/29/18 Page 8 of 54

30f6                                                                                                                             1012412018, 11:48 AM:
Pretzel Crisps New Varieties I Convenience Store News                                        https:/lcsnews.com/pretzel-crisps-new-varielies


                                                                   FOODSERVICE
                                                        Q          (IFOOOSERV ICE)
                                                 ~
                                               AdvancePierre-      Why AdvancePierre
                                                             ,-,   Foods Is 2016's
                                                   (Iwhy-          Prepared Food
                                                                   Category Captain
                                             advancepierre-
                                                                   (lwhy-advancepierre-
                                               foods-2016s-        foods-2016s-
                                              prepared-food-       prepared-food-
                                                                   category-captain )
                                                 category-
                                                  captain)



                                                                   NEW PRODUC TS AND
                                                                   PROMOTIONS (INEW-
                                                                   PRODUC TS-AND-
                                                                   PROMOTIONS)

                                                                   Deluxe Deli-Style
                                               (Ideluxe-deli-
                                                                   Slicer (Ideluxe-deli-
                                                style-slicer)      style-slicer)



                                                                   NEW PRODUC TS AND
                                                                   PROMOTIONS (INEW-
                                                                   PRODUCTS-AND-
                                                                   PROMOTIONS)

                                                                   Pierre Signatures
                                                  (Ipierre-
                                                                   Deli-Style Sandwiches
                                             signatures-deli-      (lpie rre-s ig natures-
                                                    style-         deli-sty Ie-sandwiches)
                                               sandw iches)



                                                                   NEW PRODUC TS AND
                                                                   PROMOTIONS (INEW-
                                                                   PRODUC TS-AND-
                                                                   PROMOTIONS)

                                                                   Herr's Pub Style
                                            (Iherrs-pu b-style-
                                                                   Sourdough Pretzel
                                                sourdough-         Thins (/herrs-pub-
                                               pretzel-thins)      style-sourdough-
                                                                   pretzel-thins)




                      Case 3:17-cv-00652-KDB-DSC Document 43-5 Filed 10/29/18 Page 9 of 54

40f6                                                                                                                 1012412018, 11:48 AM:
Pretzel Crisps New Varieties I Convenience Store News                                           https:/lcsnews.com/pretzel-crisps-new-varieties


                                                                    NEW PRODUC TS AND
                                                                    PROMOTIONS (INEW-
                                                                    PRODUCTS-AND-
                                                                    PROMOTIONS )

                                                                    Deli Style Gluten Free
                                                (/deli-style-
                                                                    Original Pretzel Crisps
                                                gluten-free-        (Ide Ii-s tyl e-9 Iute n-
                                             original-pretzel-      free-original-pretzel-
                                                                    crisps)
                                                   crisps)




                                                        RELATED TOPICS
                                              NEW PRODUCTS AND PROMOTIONS (/NEW-PROOUCTS-
                                              AND-PROMOTIONS)

                                              CANDY & SNACKS (lCANOY-SNACKS)




                          GET THE                                                        GET THE
                        NEWSLETTER                                                      MAGAZINE

                                        Subscribe                      Subscribe
                         (https:llensembleiq.dragonforrns.(hto,>:llwww.b2bmediapo
                                      Icsn_prefnew)           Iregister.aspx?fid=CS




                     Case 3:17-cv-00652-KDB-DSC Document 43-5 Filed 10/29/18 Page 10 of 54

50f6                                                                                                                    1012412018 , 11:48 AM:
Pretzel Crisps New Varieties I Convenience Store News                                      https:/lcsnews.com/pretzel-crisps-new-varieties


                                                    I                         I
                      Contact (/contact-us) Advertise (ladvertise) About Us (/about-csnews)                      I
                                                        I
                 Industry Links (/industry-links) Privacy Policy (http://www.ensembleiq.com/privacy)                     I
                                   Terms of Service (http://www.ensembleiq.com/terms)




                                                        (http://www.ensembleiq.com
                                                                Ihome)
                                                 © 2018 Ensemblel Q, All Rights Reserved




                     Case 3:17-cv-00652-KDB-DSC Document 43-5 Filed 10/29/18 Page 11 of 54

60f6                                                                                                               1012412018, 11:48 AM:
FlY'S - Snack Factory Original Pretzel Crisps                                     Page 1 on




  Fry's      Delivery




 MENU
                                                                                 0:'
    What are you looking for today?                                         a.   l!   $0.00



     Home > Snack Factory Original Pretzel Crisps




     Snack Factory Original Pretzel Crisps
     7.20z UPC: 0004950800600

     Select a store to view price




                                                Gift Cards




                                                  Lists




          Case 3:17-cv-00652-KDB-DSC Document 43-5 Filed 10/29/18 Page 12 of 54
https:llwww.frysfood.com/p/snack-factory-original-pretzel-crispslO004950800600    10/24/2018
FlY'S - Snack Factory Original Pretzel Crisps                                    Page 2 on




                                           Digital Coupons




                                           Fry's Credit Card




                                                 Help




    ABOUT THE COMPANY                                                                +
    COMMUNITY                                                                        +
    CUSTOMER SERVICE                                                                 +




       Case 3:17-cv-00652-KDB-DSC Document 43-5 Filed 10/29/18 Page 13 of 54
https:llwww.frysfood.com/p/snack-factory-original-pretzel-crispslO004950800600   10/24/2018
FlY'S - Snack Factory Original Pretzel Crisps                                                     Page 3 of?




    ONLINE SERVICES                                                                                     +

                                        EARN FREE GROCERIES
                                        Learn More
                                        Save on Fuel
                                        Earn Free Groceries
    Save More on Fuel                   Manage My Card




                      0
  Connect With Us:



  Download the App:
                        '"   Cd"",,
                             C.o()~k
                                         ••
                                       play



                      All Contents © Copyright 2018 The Kroger Co.AII Rights Reserved
     If you are using a screen reader and having difficulty with this website please call 1-800-576-4377.
               Pharmacy Privacy Notice I Terms and Conditions I Privacy Policy




       Case 3:17-cv-00652-KDB-DSC Document 43-5 Filed 10/29/18 Page 14 of 54
https:/Iwww.fiysfood.com/p/snack-factory-original-pretzel-crisps/00049 50800600                   10/24/2018
FlY'S - Snack Factory Original Pretzel Crisps                                    Page 4 of7




       Case 3:17-cv-00652-KDB-DSC Document 43-5 Filed 10/29/18 Page 15 of 54
https:llwww.frysfood.com/p/snack-factory-original-pretzel-crispslO004950800600   10/24/2018
FlY'S - Snack Factory Original Pretzel Crisps                                    Page 5 of7




       Case 3:17-cv-00652-KDB-DSC Document 43-5 Filed 10/29/18 Page 16 of 54
https:llwww.frysfood.com/p/snack-factory-original-pretzel-crispslO004950800600   10/24/2018
FlY'S - Snack Factory Original Pretzel Crisps                                    Page 6 of7




       Case 3:17-cv-00652-KDB-DSC Document 43-5 Filed 10/29/18 Page 17 of 54
https:llwww.frysfood.com/p/snack-factory-original-pretzel-crispslO004950800600   10/24/2018
FlY'S - Snack Factory Original Pretzel Crisps                                     Page 7 of7




       Case 3:17-cv-00652-KDB-DSC Document 43-5 Filed 10/29/18 Page 18 of 54
https:llwww.frysfood. com/p/snack-factory-original-pretzel-crispslO004950800600   10/24/20 18
Snack FactOlY Pretzel Crisps® Minis Original -- 6.2 oz - Vitacost                                               Page I of 4




 FREE SHIPPING over $49*                20% OFF YOUR $50+ FOOD PURCHASE I YUM20 >


                                                @    Quick Reorder       ®   Promo Pocket         (l) My Account v

-I<.
' VITACOST             Departments v                Shop by... v

 Food & Beverages ..    Snacks   ~   Pretzels

                            Snack Factory Pretzel Crisps® Minis Original _. 6.2 oz

        Shop all Snack Factory          I SKU #: 049508002161 I Shipping Weight: 0.43 Ib I Servings: About 6


                                                                     Our price: $3.39
                                                                     Retail price: $3.79
                                                                     Save: 10%

                                                                             *****
                                                                             Write a review
                                                                                                 5.0     (I)




                                                                     Size:              Flavor:
                                                                     I   6.2 ozEJ       I   OriginalEJ


                                                                     Qty.

                                                                     1-     1 +
                                                                     Set & Save<1l
                                                                                         I
                                                                     I   Deliver Once
                                                                                                         EJ
                                                                     + Add to My List
                                                                     Must enter promo code YUM20 at checkout to save
                                                                     an extra 20% on your $50 food purchase




        Case 3:17-cv-00652-KDB-DSC Document 43-5 Filed 10/29/18 Page 19 of 54
https :/Iwww.vitacost.com/snack-factOlY-pretzel-crisps-minis-original-6-2 -oz-1                                 10/24/2018
Snack FactOlY Pretzel Crisps® Minis Original -- 6.2 oz - Vitacost                                 Page 2 of 4




                           Details               Rev iew s                                    You Might
                                                                                              Also Like ...

                                                                                                        ,"l
                                                                                               1"'-
                                                                                               ~. ~~.-=-
                                                                                                 Vitacost
                                                                                                 Certified
                                                                                                 Organic
                                                                                               Microwave
                                                                                                Popcom -
                                                                                                Non-GMO
                                                                                              Lightly Salted
                                                                                                -- 3 Bags
                                                                                               Our price :
                                                                                                 $1 .99




                                                                                                Vitacost
                                                                                                Toasted
                                                                                                Coconut
                                                                                              Chips Lightly
                                                                                              Sweetened --
                                                                                              4 oz (113 g)
                                                                                               Our price :
                                                                                                 $3 .93




                                              Other Ingredients: Wheat flour, sugar,
                                              salt, malt syrup (com syrup, malt
                                              extract), soda.
                                              Contains: wheat.
                                              Made in a facility that processes milk
                                              and soy.
                                              The product packaging you receive may
                                              contain additional details or may differ from
                                              what is shown on our website. We
                                              recommend that you reference the complete
                                              information included with your product before
                                              consumption and do not rely solely on the




       Case 3:17-cv-00652-KDB-DSC Document 43-5 Filed 10/29/18 Page 20 of 54
https :/Iwww.vitacost.com/snack-factOlY -pretzel-crisps-minis-original-6-2 -oz-1                  10/24/2018
Snack FactOlY Pretzel Crisps® Minis Original -- 6.2 oz - Vitacost                                     Page 3 of 4



                                               details shown on this page. For more
                                               information, please see our full disclaimer.


     @Reviews



We Also Suggest



            ==
          1?tr,.{Q,''f!
                                               ==
                                             1?t/f~()u'f!
                                                                                         ~




                                                                                    ,'Rr'fe«()ti'f!
   <          " ,   ..                          ,   .....                                 .... -.          )

  Snack Factory Pretzel CrispS®     Snack Factory Pretzel Crisps®          Snack Factory Pretzel Crisps®       Sn
         Deli Style Dr. ..                 Deli Style Ev ...                      Deli Style Se ...

          *****                                                                      *****
             $3.09                              $3.09                                   $3.09




People Who Viewed This Item Also Viewed




   <                                                                                                       )

  Unique Sprouted Whole Grain          Good Health Inc. Pretzels           Unique Sprouted 100% W hole          (
       W heat Pretzel S ...              Gluten Free Sea s ...                  Grain Wheat Pret...

          *****                              *****                                   *****
             $3.21                              $3.27                                   $3.50




        Case 3:17-cv-00652-KDB-DSC Document 43-5 Filed 10/29/18 Page 21 of 54
https :/Iwww. vitacost.com/snack -factOlY-pretzel-crisps-minis-original-6-2 -oz-1                     10/24/201 8
Snack FactOlY Pretzel Crisps® Minis Original -- 6.2 oz - Vitacost                                                                Page 4 of 4




       Copyright g 2018 Vitacostcom. All rights reserved' Designated trademarks and brands are the property of their respective owners.




        Case 3:17-cv-00652-KDB-DSC Document 43-5 Filed 10/29/18 Page 22 of 54
https :/Iwww.vitacost.com/snack-factOlY-pretzel-crisps-minis-original-6-2 -oz-1                                                  10/24/2018
Snack FactOlY® Pretzel Crisps® Now Non-GMO Project Verified - The Non-GMO Project Page 1 of 3




                                   Pret zel Crisps® Now Non-GMO Project Ve rifi ed
 June 2, 2015 News (https:lIwww.nongmoproject.orglblogkategory/newsD
 Ihttps;ll'ow.lw.nongmoproject..orgl
 (http5:IIWNW.nongmoproirctoo:/wrtcontentiuplood:;/2QI51Q61SF-PC-Loro-8\:V-with out-line.ipglNew           IE! SF PC lOl/O BW without l ...
 designation highlight!; Pretzel Crisps'dedication to simple, natural ingredient!;

 Snack Factory'" Pretzel Cris~, the world's fir>t - and the original - flat-baked pretze l cracker, t~ouncl'"S that it has achieved Non-GMO Project 0.
 Verification from The Non-GMO Project Snack Factory Pretzel Crisps have long been known as a popular "better for ytx1' snack option and the brand is
 now solidifying its corrmitment to providing qlJillity, 'Nholesome offerings by taking steps to become a completely dean food.

 "For more than a decade, Pretzel Crisps have led the snack category with innovative products tharMr'?&m¥rs love, so earning the Non-GMO Project
 Verification was a natural progression for us,· sa id Peter Michaud, Senior Vice President a nd General Manager of the Clearview Foods Division of
 Snyders-la nce. 'We rema in committed to making the most delic ious, wholesome snacks that we possibly can. and we're proud to be working with the
 Non-GMO Project to evolve the enti re Snack Factory portfolio to reflect a d ean, NorrGMO Proj edf(fiB~

 Snack Factory Pretzel Crisps re<:eived Non-GMO Project Verification after a rigorous testing process to ensure that all ingredients met the NorrGMO
 Project's heightened standards. Made with a simple ingredient list, Non-GMO Project Verified Pretzel Crisps will have the same great taste and cnmch
 that fans have grown to love. Snack Factorywill begin introducing NorrGMO Project Verified vers~s of its .e?~~ Original, Everything.. Sesame and
 Origina l Minis Pretzel Crisps across retailers nationwide, as well as Non-GMO Project Verified CIas~~~remei!1etzel Crisps 'Nhich are available at
 natural food stores, starting in Fa1l 201S.

 Made with high-qlJillity, all-natura l ingredients, Snack Factory Pretzel Crisps are only 110 ca lories ~ m n d conta in no saturated fat, trans fa t,
 cholesterol. preservatives, artificia l flavorings or colors. Non-GMO Project Verified Pretzel Crisps tlldJ     in the deli section at local grocery stores
 nationwide. For more information about the entire Pretzel Crisps range, please visit: prelzeicrjsps com (http"ffWIMNpretzeicrjspscom).

 . .#
                                                                                                    Non-GMO Retailers
 ABOUT SNACK FACTORY- PRmEL CRISPS-:
 Since 2004, Snack Fact~ Pretzel Crisp'" have reinvented the pretzel category, winning mer the hearts and taste buds of snackers everywhere as the
 world's first - and the original - pretzel..,haped cracker. Snack Factory Pretzel Crisps are made with naturally nutritious and s.imple ingredients, without
 any trans fat, saturated fat or cholesterol. With dozens of delicious and savoryflavors to choose fMlrAi;'I(•.r~~~U~ the
 go-to sf"litd for dipping.. topping.. pairing and sha ri ng!

 ABOUT SNYDER'S-LANCE, INC.
 Snyders-I..ance, Inc., headqlJilrtered in Cha rlotte, NC, manufactures and markets snack foods thr~~er's­
 lance's products include pretzels, sandwich crackers, pretzel crackers, potato chips, cookies, tortilla ch ips, restaurant style crackers, nuts a nd other
 snacks. Snyder's-Lance has manufacturing facilities in North Carol ina, Pennsylvania, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio a nd
 Wisconsin. Products are sold under the Snyders ofHanovei"®, I..ance®, Cape Cod®, Snack Factory® Pretzel CrispS®, I..ateJuly®, Krunchers! ®, Tom'S®,
 Archway®, jdys®, Stella D'oro®, Eatsmart"', Q.Ke-Doke®, and other brand names a long with a number of th ird party brands. Products are distributed
 nationa lly through grocery and mass merchandisers, convenience stores, dub stores, food service outlets and other channels. LNCE-G

 Contact:
 Tracy Dilbakis
 Marlo Marketing
 617.375.9700
 tdabakjs@madornarketj0l:romCmajito·tdabakjS@mariomarketj0l:com)




 The Non-GMO Project's Privacy Policy was updated on July 30, 201 S. and includes important information about your rights under the GDPR. In addition,
 Ohb~~efi6le~~ ensure that we give you the best experience on our website. By dicking"OK" or continuing to use our site, you

         Project'fl\~~'!!If'It1!8~i'-1erms-of-\lSe=agreementl1 and agree to the use of cookies.
         17 hou ... ~g o
                                                                                                                                 ~            -
        acknowledge that you accept The Non·GMO Project's prjvacy policy Ibttps"/1wI.wi nOOI:DHl:pmje<1 0r:tiprjvacy-policyll a nd Terms of lise

                  -~



           Case 3:17-cv-00652-KDB-DSC Document 43-5 Filed 10/29/18 Page 23 of 54
https:/Iwww.nongmoproject.org/blog!snack-factory-pretzel-crisps-now -non-gulO-project-.. .                                                        10/24120 18
Snack FactOlY® Pretzel Crisps® Now Non-GMO Project Verified - The Non-GMO Project Page 2 of 3



 India's government is now considering the commercialization of
 GMO eggplant (brinjal). Meanwhile, re<:ent studies in the neighboring country of
 Bangladesh illustrate the nop's dismal failure. (https:llwww.facebook.corTV"nongmoprojectipostsl10156323861768515)

                   Non-GMO
          Project (https:llfacebook.com/ 55972693514)
          19 hou", ago

 We want to know txmYOU celebrate Non-GMO Month!
 Comment with your response and we'll feature a few of our favorites.
 (https:llwww. facebook.comfnongrroprojectiphotosla.9276515851411 015632361616851S1?type=3)

I:iI Photo (https:lI'MWIJacebook.corTV"nongmoproject!photosla.92765158514/1 01563236161685151?type=3)

                   Non-GMO
          Project (https:llfacebook.com/55972693514)
          2 d a Y' a go

 We've been cooking up an awesome prize for the winner of this
 year's retaile r endcap contest... Does your store have the best Non-GMO Month
 display? Enter now by sending us your photos! (https:llwww.facebook.comfnongrroprojectipostsl10156321482.553515)
 .. Video (https:lI'MYNJacebook.com/nongmoprojectipostsl10156321482553515)

 TERMS/PRIVACY

 OJer ms of Use Ihttps' /fwwwognl:mo pro jectgCifwebsite_terms-gf_use_al:reemeoW
 OPr ivacy Poli cy rhttps:llwww.oongmopr o je ct.o rg/privacy-poj icyD

 ~ RECENT TWEETS

 India's government is considering the commercialization of GMO eggplant, although recent studies in Bangladesh illu ... bttps"/lt colxcHR2fthpi
 (http5"lItcofxcHRZflbpll

 15 hours ago (htws:/ltv.itW.cgmINon{jMQProjr:cVstatusll05488996126946Q994)

 Tell us how YOU celebrate #NonGMOMonth! https:lftcolfaGHrDun6jrhttps;!lt.co/FaGHrDun6j1

 19 bolla ago (httpn'/ty,jttermmlNoaGMOPraject/stat!tvlQ548151910791W816!

 Now's your chance to w in Verified #NonGMO products through our daily giveaways during #NonGMOMonth! Enter before Oe ... httpyMcoJJWOynN7xkl
 rhttps:llt.coflWOynN7xkll

 I dgy ago (https:!/twitter.cgmINonGMQProject/statusll0545318589Q8831744J

 Think your store has the best #NonGMOMonth endeap display? Prove it by sending us your photos! You'll a lso be enter .. bttps"/lt colAl 54zlilCGB
 (bttp5" lit cofAJ54zgICG8\

 1 dqy ggo ibttps"l/twittrc mmlNqnGMOPrqirctNg/ll';l1054458651BI614899?1

 The Non-GMO Project stands with@ETCGroupandover200othersignator iescaliingforaglobal moratoriu m on the re ... https:lltcolyNgNPHiKOy
 rhttps:!lt.colyNgNPH·KOyl

 4   ctws qgp Cbttps/ltwjttn (QwNQnGMOPmirctNqlJrlIOU46411m 11224V1
 Advertising space is nearly full for this spring's Non-GMO Challe nge Specia l Section in@MotherJones!OM us to rese .. https;/lLco/HZhrtfHl.AQH
 rhttps:!lt.colHZhHfHl.AQHl

 4 dqy:; ago (https:/ltwittrr.comlNonGMQProje®tgtus/l053449217589592Q64!

 VISIT OUR LIFESTYLE SITE




 ~~~~~~~~~~~~~:::.I~;~~::::~~:::~~:::::'::~~:::::::::~;!::::':'~od:~mo:f.~~!~~~:::~::                                      under the GDPR. In addition,
                                     to ensure that we give you the best experience on our website. By clicking "OK" or continuing to use our site, you
          acknowledge that you accept The Non·GMO Project's privacy policy (bttps"/lwww nOOliDHl:pmject or:tiprivacy-policyll and Terms of lise
 Stay up to date    1bi\'W};lWWt8&WJl§prJPec~~WWe~Re-~~?-hse.agreementl1 and agree to the use of cookies.                    Ok      No


     Enter your email



            Case 3:17-cv-00652-KDB-DSC Document 43-5 Filed 10/29/18 Page 24 of 54
https:/Iwww.nongmoproject.org/blog!snack-factory-pretzel-crisps-now -non-gnlO-project-.. .                                                  10!24120 18
Snack FactOlY® Pretzel Crisps® Now Non-GMO Project Verified - The Non-GMO Project Page 3 of 3



      Subscribe



 SUPPORT THE NON-GMO PROJECT

 The Non-GMO Project i'i a mission-driven 501(cX3) organization (EIN 02-{)799621). Your tax-deductible donation helps to expand our edlJ(dtion and
 outreach programming as well as ensures we can continue to build and protect our non-GMO future. Thankyou.


      Make a Donation




                                                Working to build our non-GMO food supply.

                                      ~    (https:lltwitter.com/nongmoproject)

                               f (https:llwww.facebook.com/nongmoproject)

                                     Gil (http://pinterest.com/nongmoproject)

                            @ (https:llwww.instagram.com/nongmoprojectl)

                                                             00 2016 The Non-GMO Project.




 The Non-GMO Project's Privacy Policy was updated onJuly 30, 201 S. and indudes important information about your rights under the GDPR. In addition,
  the Non-GMO Project uses cookies to ensure that we give you the best experierKe on our website. By dicking"OK" or continuing to use our site, you
        acknowledge that you accept The Non·GMO Project's Prjvacy policy Ihttps"/lwww noogDHl:proje<1 0 r:tlp rjvacy-po lj cyll and Terms of lise

                  Ihttps:IIWMY.nongmoproj ectorglwebsite-terms-of-!l5e·agreementJ1 andagreeto the use of cookies.         '"       No




          Case 3:17-cv-00652-KDB-DSC Document 43-5 Filed 10/29/18 Page 25 of 54
https:/Iwww.nongmoproject.org/blog!snack-factory-pretzel-crisps-now -non-gnlO-project-.. .                                               10/24120 18
Super Bowl Snacks: These 3 Pretzel Crisp Recipes Are Too Easy                hnps:llwww.wideopeneals.com/3-snack-faclory-pretzel-crisp-recipes-that ..




                       0.                                       wide o pen                                   f    _     I!!I   Ii>

                                                                EATS                                       (http(lil~~''''' '' _ _ int,

                                                                                                           I\VO_¥>!>~'I""l<"')
                                                          (I)



                                                         EN TE RTAIN IN G




                       3 Snack Factory PretzeL Crisp Recipes Perfect for
                       the Super BowL

                            CAR I SSA STA N Z (HTTP S:IIWWW.W ID EOPE NE AT S.CO M /AU TH OR/CAR I SSA- STA N Z/)              I
                                                            POSTED JANUARY 26 . 2018




                                    ith the Super Bowl right arou nd the corner, it's time to stock up on beer


                       W            (http; / / www.wideopen eats.com/7 -ses si on a bl e-bec rs- to-dri n k -be fo rc-d urin g-
                                   and-after-the-super-bowll) and plan out that snack menu. You're probably
                                   already perusing your pantry and searching Pinterest for ideas - when you know
                       you'll do the same old thing. Whi le you could go with the usual Super Bowl snacks
                       (http:// www.w idcopeneats.com121-snacks-su re-score-touc h-su per-bowl-su ndayl) like
                       spicy chicken wings and a bag of Tostitos (htt p://www.wideopeneats.com/ tostitos-
                       releases-alcohol-detecting-safe-bag-j ust-in-time-for-super-bowl!) with a jar of salsa, throw
                       a new strategy into the game plan and win over fans with these game day worthy Snack
                       Factory Pretzel Crisp recipes.


                       Taking an old favorite and giving it a modern twist, the Snack Factory® Original Pretzel

                     Case 3:17-cv-00652-KDB-DSC Document 43-5 Filed 10/29/18 Page 26 of 54

I of 5                                                                                                                               1012412018 , 11:58 AM:
Super Bowl Snacks: These 3 Pretzel Crisp Recipes Are Too Easy                    hnps:llwww.wideopeneals.com/3-snack-faclory-pretzel-crisp-recipes-that ..


                       Crisps are topped with sweet and savory ingredients transforming them into a loaded tasty
                       treat. With only a few minutes of prep time and some scrumptious topping combinations,
                       these sal ty, crunchy pretzel crackers become little bites of football snacking heaven that
                       everyone will remember from the big game.


                       " CHEESY BEER DIP




                                                          (http://pretzelcrisps.com
                                                          /recipe!cheesy-bccr-dipl)
                                                          Sn. ok F. uOIY(hup:IIp", .. I<ri'p •. eom/j


                       It simply wouldn't be the Super Bowl without some sort of cheesy, beer infused appetizer like
                       this mouthwatering Cheesy Beer Dip. With two types of cheese and a good amount of beer,
                       this is the dip that was made for those sinfully good pretzel crisps.


                       While there are a variety of Pretzel Crisp flavors to choose from, tryout t he Garlic Parmesan
                       for this recipe. Be forewarned, once your guests touchdown those thin pretzel chips into the
                       gooey cheese, you may not make it through the pregame show without needing to whip up a
                       second hatch.


                       INGREDIENTS


                          • 2- 8 ounce bars of cream cheese
                          • 1/3 cup beer
                          • 2 garlic cloves
                          • 2 Tbsp corn Starch
                          • 1 Tbsp paprika
                          • 1 tsp sea salt
                          • 1/2 cup grated cheddar cheese
                          • Garlic Parmesan Pretzel Crisps for dipping

                       DIRECTIONS


                          • Add all ingredients (except cheddar cheese and green onions) into the bowl of a food
                            processor and process for 10 seconds.
                          • Scoop the ingredients into an oven-proof bowl, sprinkle the top with cheddar cheese and
                            green onions, then place under the broiler for about 2 min utes (or until cheddar cheese

                     Case 3:17-cv-00652-KDB-DSC Document 43-5 Filed 10/29/18 Page 27 of 54

20f 5                                                                                                                               1012412018, 11:58 AM:
Super Bowl Snacks: These 3 Pretzel Crisp Recipes Are Too Easy                   hnps:llwww.wideopeneals.com/3-snack-faclory-pretzel-crisp-recipes-that ..


                            is bubbly and slightly brown). Serve immediately and enjoy!


                       2. CARAMELIZED ONION AND CHEESE BITES




                                                           (http://pretzelcrisps.com
                                                         Ireci pe/onion-cheese-hi tes/)
                                                         Sn«k F.<to,y (bttp,lIpm .. k'i'p •.<om/'«ip<
                                                                    10 n lon ·<h «0< . bl «.1)


                       Let's talk the perfect snack bite. Building the perfect snack bite shouldn't be one tone, it
                       should be both salty and savory, sending you back for m ore. That's precisely what these
                       Caramelized Onion and Cheese Bites are.


                       Taking a few simple ingredients and combining them onto a single crisp, this is the bite that
                       you were meant to mun ch on while watching the game. Even if you don't care about sports,
                       you'll show up just to nibble on this tasty snack.

                       INGREDIENTS


                          • Sea Salt & Cracked Pepper Pretzel Crisps®
                          • Onions, caramelized
                          • Shredded cheese

                       DIRE CTIO NS


                          • Top Sea Salt & Cracked Pepper Pretzel Crisps® with caramelized onion, and a sprinkle
                            of cheese. Melt under a low broil setting in t he oven.


                       3. BEANY BITES




                     Case 3:17-cv-00652-KDB-DSC Document 43-5 Filed 10/29/18 Page 28 of 54

30f5                                                                                                                               1012412018 , 11:58 AM:
Super Bowl Snacks: These 3 Pretzel Crisp Recipes Are Too Easy                    hnps:llwww.wideopeneals.com/3-snack-faclory-pretzel-crisp-recipes-that ..




                                                           (http:// pretzelcrisps.com
                                                             Ired pe/bea ny-hitest)
                                                         Sn Ick Fo«o'y (bu p ,lIp,.",k';'p •.comj,«;p'
                                                                        jbc.ny·b hc. lI)


                       Of course, you can 't make it through game day withou t some sort of bean dip. Take it from
                       the snack geniuses, and go with these tasty Beany Bites. While bean dips have multiple layers,
                       these bites make sure you get the prefect mouthful of flavor.


                       Refried beans, spicy jalapenos, cheddar cheese, and juicy tomatoes are all stacked on top of a
                       bacon habanero flavored pretzel crisp, creating the u ltimate bean snack. Just one bit and
                       you'll rethink your pretzel bites.

                       IN GRED IENTS


                          • Bacon Habanero Pretzel Crisps®
                          • Refri ed beans
                          • Cheddar cheese, shredded
                          • Cherry tomatoes
                          • J alapeno

                       DIRECTIONS


                          • Top Bacon Habanero Pretzel Crisps® with heated refried beans, shredded cheddar
                            cheese, halved cherry tomatoes and some diced jalapenos for a little added heat. Serve.


                       What's your favori te way to enjoy Pretzel Crisps? H ere are a few hummus recipes
                       (http://www.wideopeneats.com/14-homemade-hummus-recipes/) that we personally love.


                       WATCH: HOW TO MAKE APPLE PIE MOONSHINE PUNCH
                       IHTTP://WWW.WIDEOPENEATS.COM/APPLE-PIE-MOONSHINE-PUNCH/)


                       oem bed rumble video here




                     Case 3:17-cv-00652-KDB-DSC Document 43-5 Filed 10/29/18 Page 29 of 54

40f5                                                                                                                                1012412018 , 11:58 AM:
Super Bowl Snacks: These 3 Pretzel Crisp Recipes Are Too Easy                 hnps:llwww.wideopeneals.com/3-snack-faclory-pretzel-crisp-recipes-that ..




                       WIDE OPEN EATS                                                   EMAIL UPDATES

                          About Us

                          (https :/ Iwww.wideopenea t s.com/a bo ut ·

                          us/)
                                                                                                              f
                          Advert ise
                                                                                                             (http!htl'~_g'
                          (http :// www.wideopenmedjagroup .com                                              / W06a_;mMiHlNij_ts)
                          ladverti sel)

                          Contact U s

                          (ht tps :llwww.wideopenea t s.com

                          Icontact-us/)

                          Care ers

                          (http ://www.wideopenmedjagroup .com

                          I jo b/w ide - open - eats-contr i bu tors I)

                          Wri te rs (https://www.w i deopenea t s.com

                          I con l r i bu t o rs/)




                          C COPYR IGHT >CH8. WOS. INC. Al l RIGH T S RESERVED. T ERMS OF USE . IHTTPS:I/ W WW.W IOE OPENEATS.COM
                                /TE RMS_OF_US EI) PR IVACY PO ll (:Y . IHTTPSI/WWWW IDE OPENEATS COM/PRIVACY _POLICY I)




                     Case 3:17-cv-00652-KDB-DSC Document 43-5 Filed 10/29/18 Page 30 of 54

50f5                                                                                                                               1012412018, 11: 58 AM:
4 Fab Pretzel Crisps® Bites                                                 https ://tiphero.com/4-fab-pretzel-crisps-bitesl




              -




                  4 Fab Pretzel Crisps® Bites
              There's nothing that takes a sweet treat to the next level quite like pairing
              it with a little bit of salty crunch . So it was only natural that when we
              started craving bite-sized desserts to serve to our friends and bring to
              parties, we turned to our favorite snacking friend: Snack Factory®!

              We're using our favorite Snack Factory® Original Pretzel Crisps® to create
              not one, not two, not three, but FOUR Dessert Pretzel Bites that are
              perfect for any and every occasion. Bonus? Every single one is dipped in
              chocolate . Just watch .




                      Case 3:17-cv-00652-KDB-DSC Document 43-5 Filed 10/29/18 Page 31 of 54

l of24                                                                                              10124120 18 , 11:59 AM:
4 Fab Pretzel Crisps® Bites                                                 https://tiphero.com/4-fab-pretzel-crisps-bitesl




              Whether you're craving cookie dough or caramel, peanut butter or
              s'mores, you know it's going to be a can't-eat-just-one treat when you
              start with the perfect ba se of a Snack Factory® Original Pretzel Crisp.®
              Keep scrolling to learn the step-by-step way to make each and every one
              of our 4 Dessert Pretzel Bites.


              Cookie Dough Pretzel Bites

                      Case 3:17-cv-00652-KDB-DSC Document 43-5 Filed 10/29/18 Page 32 of 54

20f24                                                                                              1012412018 , 11:59 AM:
4 Fab Pretzel Crisps® Bites                                                 https://tiphero.com/4-fab-pretzel-crisps-bitesl




                                                                                                  TipHero




              Ingredients
                 • 40 to 46 Snack Factory® Original Pretzel Crisps®
                 • )2 cup unsalted butter, room temperature
                 • % packed cup light brown sugar
                 • 2 tablespoons half-and-half
                 • 1 teaspoon vanilla extract
                 • 1-14 cup all-purpose flour
                 • 14 teaspoon salt
                 • )2 cup mini chocolate ch ips
                 • 10 ounces dark chocolate chips
                 • 1 tea spoon coconut oil (or shortening, if preferred)
                 • Flaky sea salt, for garnish
                 • Chocolate sprinkles, for garnish

              Directions
                    1. Line a sheet pan with parchment paper, and set aside.

                    2. In a medium bowl, use a hand mixer to beat together the butter
                    and brown sugar until light and fluffy.

                      Case 3:17-cv-00652-KDB-DSC Document 43-5 Filed 10/29/18 Page 33 of 54

30f 24                                                                                             1012412018, 11: 59 AM:
4 Fab Pretzel Crisps® Bites                                                 https://tiphero.com/4-fab-pretzel-crisps-bitesl



                    3. Add the half-and-half and vanilla extract, and mix until combined.

                    4. Add the flour and the salt, and mix on low speed to combine, then
                    increase to medium speed until the cookie dough has come together.

                    5. Add the mini chocolate chips and mix until just combined.

                    6. Using a spoon, scoop out roughly a tablespoon of dough and shape
                    into a flatten oval, about the size of a Snack Factory® Pretzel Crisp®.
                    Sandwich the cookie dough oval between two Snack Factory® Pretzel
                    Crisps®, pressing together lightly so as not to break the pretzels.
                    Place each cookie dough sandwich on the parchment-paper-lined
                    sheet pan .

                    7. In a small bowl, combine the dark chocolate chips and coconut oil.
                    Microwave on high, in 30-second intervals, until melted and smooth.

                    8. Dip each pretzel sandwich halfway into the melted chocolate. Allow
                    any excess chocolate to drip off and place back on the sheet pan.
                    Sprinkle with sea salt and/or chocolate sprinkles.




                      Case 3:17-cv-00652-KDB-DSC Document 43-5 Filed 10/29/18 Page 34 of 54

40f 24                                                                                             10124120 18 , 11:59 AM:
4 Fab Pretzel Crisps® Bites                                                 https://tiphero.com/4-fab-pretzel-crisps-bitesl




                                                                                                  TipHero



                    9. Allow the chocolate to harden.

                    10. Enjoy!




                      Case 3:17-cv-00652-KDB-DSC Document 43-5 Filed 10/29/18 Page 35 of 54

50f 24                                                                                             10124120 18 , 11:59 AM:
4 Fab Pretzel Crisps® Bites                                                 https://tiphero.com/4-fab-pretzel-crisps-bitesl




                                                                                                  TipHero




              Peanut Butter Pretzel Bites




                      Case 3:17-cv-00652-KDB-DSC Document 43-5 Filed 10/29/18 Page 36 of 54

60f 24                                                                                             1012412018 , 11:59 AM:
4 Fab Pretzel Crisps® Bites                                                 https://tiphero.com/4-fab-pretzel-crisps-bitesl




                                                                                                  TipHero




              Ingredients
                 •   1 bag Snack Factory® Original Pretzel Crisps®
                 •   1 jar creamy peanut butter
                 •   10 ounces dark chocolate chips
                 •   1 teaspoon coconut oil
                 •   14 cup roasted salted peanuts, finely chopped, for garnish


              Directions
                     1. Line a sheet pan with parchment paper, and set aside.

                     2. Spread a layer of peanut butter, about 14-inch thick, on a Snack
                     Factory® Pretzel Crisp®. Gently press another Snack Factory® Pretzel
                     Crisp® on top, creating a sandwich. Continue until all the pretzels you
                     want have been assembled.

                     3. In a small bowl, combine the dark chocolate chips and coconut oil.
                     Microwave on high, in 30-second intervals, until melted and smooth.

                     4. Dip each pretzel sandwich halfway into the melted chocolate. Allow
                     any excess chocolate to drip off and place back on the sheet pan.
                      Case 3:17-cv-00652-KDB-DSC Document 43-5 Filed 10/29/18 Page 37 of 54

70f24                                                                                              10124120 18 , 11:59 AM:
4 Fab Pretzel Crisps® Bites                                                 https://tiphero.com/4-fab-pretzel-crisps-bitesl




                                                                                                  TipHero



                    5. Sprinkle with finely chopped peanuts. Allow the chocolate harden.

                    6. Enjoy!




                      Case 3:17-cv-00652-KDB-DSC Document 43-5 Filed 10/29/18 Page 38 of 54

80f24                                                                                              10124120 18 , 11:59 AM:
4 Fab Pretzel Crisps® Bites                                                 https://tiphero.com/4-fab-pretzel-crisps-bitesl




                                                                                                  TipHero




              Caramel Coconut Pretzel Bites




                      Case 3:17-cv-00652-KDB-DSC Document 43-5 Filed 10/29/18 Page 39 of 54

90f24                                                                                              1012412018 , 11:59 AM:
4 Fab Pretzel Crisps® Bites                                                 https://tiphero.com/4-fab-pretzel-crisps-bitesl




                                                                                                  TipHero




              Ingredients
                 • 20 to 40 Snack Factory® Original Pretzel Crisps®
                 • 1 cup caramel candies
                 • 1 tablespoon half-and-half
                 • 1-14 cup sweetened shredded coconut, toasted and divided
                 • 10 ounces dark chocolate chips
                 • 1 teaspoon coconut oil


              Directions
                    1. Line a sheet pan with parchment paper, and set aside.

                    2. In a small bowl, combine the caramel candies and the half-and-half.
                    Microwave on high, in 30 second intervals, until melted and smooth.

                    3. Stir in 1 cup of the toasted coconut flakes until well combined .

                    4. Spread a tablespoon worth of caramel filling onto a Snack Factory®
                    Pretzel Crisp® and gently sandwich together with another one, until
                    all of the filling has been used.


                      Case 3:17-cv-00652-KDB-DSC Document 43-5 Filed 10/29/18 Page 40 of 54

100f24                                                                                             1012412018 , 11:59 AM:
4 Fab Pretzel Crisps® Bites                                                 https://tiphero.com/4-fab-pretzel-crisps-bitesl



                    5. In a small bowl, combine the dark chocolate chips and coconut oil.
                    Microwave on high, in 30-second intervals, until melted and smooth.

                    6. Dip each pretzel sandwich halfway into the melted chocolate. Allow
                    any excess chocolate to drip off and place back on the sheet pan.
                    Sprinkl e with the remaining toasted coconut fla kes.




                                                                                                  TipHero



                    7. Allow the chocolate harden.

                    8. Enjoy!

                      Case 3:17-cv-00652-KDB-DSC Document 43-5 Filed 10/29/18 Page 41 of 54

II of24                                                                                            1012412018, 11: 59 AM:
4 Fab Pretzel Crisps® Bites                                                 https://tiphero.com/4-fab-pretzel-crisps-bitesl




                                                                                                  TipHero




              Minty S'mores Pretzel Bites




                      Case 3:17-cv-00652-KDB-DSC Document 43-5 Filed 10/29/18 Page 42 of 54

120f24                                                                                             1012412018 , 11:59 AM:
4 Fab Pretzel Crisps® Bites                                                 https://tiphero.com/4-fab-pretzel-crisps-bitesl




                                                                                                  TipHero




              Ingredients
                 •   24 Snack Factory® Original Pretzel Crisps®
                 •   1 cup mini marshmallows
                 •   12 chocolate after dinner mints
                 •   8 ounces dark chocolate chips
                 •   2 to 4 tablespoons graham cracker crumbs

              Directions
                     1. Preheat your oven to 350 degrees Fahrenheit (175 degrees Celsius).
                     Line a sheet pan with parchment paper and arrange 12 Snack
                     Factory® Pretzel Crisps® on it.

                     2. Top each Snack Factory® Pretzel Crisp® with about 8 mini
                     marshmallows, (or however many will fit without falling off). Place in
                     the oven for 1 to 2 minutes, or until the marshmallows have puffed
                     and are soft.

                     3. Remove from the oven and place one chocolate dinner mint on top
                     of each pretzel. Then return to the oven for 1 minute, or until the
                     chocolate has started to melt.
                      Case 3:17-cv-00652-KDB-DSC Document 43-5 Filed 10/29/18 Page 43 of 54

13 of24                                                                                            1012412018 , 11:59 AM:
4 Fab Pretzel Crisps® Bites                                                 https://tiphero.com/4-fab-pretzel-crisps-bitesl



                    4. Remove from the oven and sandwich each pretzel bite with
                    another Snack Factory® Pretzel Crisp®. Allow to cool, then place the
                    cooled sheet pan in the refrigerator until the chocolate has firmed.

                    5. In a small bowl, combine the dark chocolate chips and coconut oil.
                    Microwave on high, in 30-second intervals, until melted and smooth.

                    6. Dip each pretzel sandwich halfway into the melted chocolate. Allow
                    any excess chocolate to drip off and place back on the sheet pan.




                                                                                                  TipHero



                    7. Sprinkle with the graham cracker crumbs. Allow the chocolate
                      Case 3:17-cv-00652-KDB-DSC Document 43-5 Filed 10/29/18 Page 44 of 54

14 0f24                                                                                            1012412018 , 11:59 AM:
4 Fab Pretzel Crisps® Bites                                                 https://tiphero.com/4-fab-pretzel-crisps-bitesl



                    harden.

                    8. Enjoy!




                                                                                                  TipHero



              This is a sponsored post, paid for by our partner Snack Factory®.




                      Case 3:17-cv-00652-KDB-DSC Document 43-5 Filed 10/29/18 Page 45 of 54

150f24                                                                                             1012412018 , 11:59 AM:
4 Fab Pretzel Crisps® Bites                                                 https://tiphero.com/4-fab-pretzel-crisps-bitesl




                                                                                                  TipHero




                                               Sha re on Faeebook



              Most PopuLar

                                                 Load more


                      Case 3:17-cv-00652-KDB-DSC Document 43-5 Filed 10/29/18 Page 46 of 54

160f24                                                                                             1012412018, 11:59 AM:
4 Fab Pretzel Crisps® Biles                                                Imps:lltiphero .com/4-fab-pretzel-crisps-bitesl




             ~
             1
             (




                     Case 3:17-cv-00652-KDB-DSC Document 43-5 Filed 10/29/18 Page 47 of 54

17 0f24                                                                                           10/24/20 18. 11 :59 AM
4 Fab Pretzel Crisps® Biles                                                Imps:lltiphero .com/4-fab-pretzel-crisps-bitesl




             ~
             S
             F

                 Search ...                                                       Search




                     Case 3:17-cv-00652-KDB-DSC Document 43-5 Filed 10/29/18 Page 48 of 54

18 0f24                                                                                           10/24/20 18. 11 :59 AM
4 Fab Pretzel Crisps® Bites                                                 https://tiphero.com/4-fab-pretzel-crisps-bitesl




             1
              (




              II
             1




                                            10-Minute Honey Garlic Shrimp




                      Case 3:17-cv-00652-KDB-DSC Document 43-5 Filed 10/29/18 Page 49 of 54

190f24                                                                                             1012412018 , 11:59 AM:
4 Fab Pretzel Crisps® Bites                                                 https://tiphero.com/4-fab-pretzel-crisps-bitesl




             •




              ~
              E
              S




                                             7 Inside Secrets About Aldi

                      Case 3:17-cv-00652-KDB-DSC Document 43-5 Filed 10/29/18 Page 50 of 54

200f24                                                                                             1012412018 , 11:59 AM:
4 Fab Pretzel Crisps® Bites                                                 https://tiphero.com/4-fab-pretzel-crisps-bitesl




              ~
              II
              S




                                           Easy and Authentic Carne Asada



                      Case 3:17-cv-00652-KDB-DSC Document 43-5 Filed 10/29/18 Page 51 of 54

210f24                                                                                             1012412018, 11:59 AM:
4 Fab Pretzel Crisps® Bites                                                           https ://tiphero.com/4-fab-pretzel-crisps-bitesl



                  born on                                   1       to Joseph
                  and Gertrude Schu nk of Wabasso.
                        She married Dennis Dehm~ at
                 St. Anne's in Wabasso In 1957 and
                 had hNo children G ina and Jay.
                       fn .1962 she became pregnant by
                her husbancJ"s          brother               Lyle DehrnlooN
                and      moved                 to California.
                     She
               ::arllrl 11'.::::11_aba.nd:l,o~.!n~e:!d!.!
                                    ............ ... .  h~e:!:r:.!:.:!!!~~~::...'~~~'!~;;::;;;~~~==d
                                 Family Turns Heads By Writing a Brutally Honest Obituary




                              Here's Why Prince Charles Didn't Marry Camilla in the First Place




                                    What Happens if You Put Ice Cubes on Your Burgers




                               22 Modern Chicken Casseroles That'll Make Your Mom Jealous




                      Case 3:17-cv-00652-KDB-DSC Document 43-5 Filed 10/29/18 Page 52 of 54

220f24                                                                                                        1012412018, 11: 59 AM:
4 Fab Pretzel Crisps® Bites                                                                      https://tiphero.com/4-fab-pretzel-crisps-bitesl




                                                            Nutella®-Stuffed Pancakes




                                                         Easy No-Bake Chocolate Oat Bars




                                                        Pineapple Upside-Down Bundt Cake




                                                         Pineapple Upside Down Pancakes




                                              Get the latest life tips & hacks in your inbox for free!
                        ~   -   ~         ,
                   jY               ---
                      Case 3:17-cv-00652-KDB-DSC Document 43-5 Filed 10/29/18 Page 53 of 54

230f24                                                                                                                  1012412018 , 11:59 AM:
4 Fab Pretzel Crisps® Bites                                                                               https://tiphero.com/4-fab-pretzel-crisps-bitesl



                 Email ...                                                                                          Join




              About Us

              Newsletter                                                               TIPHERO
              Share a Tip
                                  Terms of Use   I   ~   I   DMCAPoli!;y   I   Cooklepoll!;y   ~ 2008-2018TlpedlaLLC.1 Al l Rights Reserved.




                      Case 3:17-cv-00652-KDB-DSC Document 43-5 Filed 10/29/18 Page 54 of 54

24 0f24                                                                                                                            1012412018 , 11:59 AM:
